04/08/2022
 ORIGINAL
            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 22-0056


                                          DA 22-0056                 l "   iL•N


                                                                       APR 0 8 2022
 BRANDON BAGNELL,                                                   Bowen Greenwood
                                                                  Clerk of Supreme Court
                                                                     State of Montana

              Petitioner and Appellant.

       v.                                                           ORDER

 STATE OF MONTANA,

              Respondent and Appellee.



       Self-represented Brandon Bagnell has filed a Motion for Appointment of Counsel.
As grounds, Bagnell states that his motion is warranted due to his mental and physical
impairment.   Sections 46-8-104, and 46-21-201(2), MCA. He further states that he
"requests counsel to help in defense of this case and for further briefing." Bagnell points
out that he filed a motion for appointment of counsel in the District Court.
       Bagnell appeals a January 26, 2022 Order dismissing his petition for postconviction
relief on substantive grounds, issued in the Twentieth Judicial District Court, Lake County.
There is no right to the appointment of counsel in a postconviction proceeding for relief,
although a court may order the assignment of counsel under the circumstances outlined in
§ 46-8-104, MCA. Bagnell represented himself in his postconviction proceeding. He has
not demonstrated the existence of extraordinary circumstances to justify appointment of
counsel, pursuant to § 46-8-104(3), MCA. Accordingly,
      IT IS ORDERED that Bagnell's Motion for Appointment of Counsel is DENIED.
      The Clerk is directed to provide a copy of this Order to counsel of record and
Brandon Bagnell personally.
      DATED this Ce        ay of April, 2022.
                                                 For the Court,



                                                               Chief Justice